DETAILED ACTION
The communication dated 1/18/2022 has been entered and fully considered.
Claim 15 was canceled. Claims 1-3 were amended. Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 1/18/2022, with respect to claims 1-3 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-3 have been withdrawn.
Applicant’s arguments, see page 10, filed 1/18/2022, with respect to claim 15 have been fully considered and are persuasive.  The dependency objection of claim 15 has been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Bae et al. U.S. Publication 2013/0327099, the closest prior art, differs from the instant claims in failing to teach a connecting portion connecting the first body to the second body in a manner that forms a path between the first body and the 
Claims 2-3 are allowed as they are dependent upon allowed claim 1.
As for claim 4, Bae et al. U.S. Publication 2013/0327099, the closest prior art, differs from the instant claims in failing to teach a first connecting body downwardly inclined from one end of both facing ends of the first body first arm toward the rotary shaft, the first connecting body connecting the first body arm to the second body arm; and a second connecting body downwardly inclined from another end of both facing ends of the first body first arm toward the rotary shaft, the second connecting body connecting the first body arm to the second body arm. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Bae as claimed.
Claims 5-12 are allowed as they are dependent upon allowed claim 4.
As for claim 13, Bae et al. U.S. Publication 2013/0327099, the closest prior art, differs from the instant claims in failing to teach a first connecting body upwardly inclined from one end of both facing ends of the first body arm toward a direction away from the rotary shaft, the first connecting body connecting the first body arm to the second body arm; and a second connecting body upwardly inclined from another end of both facing ends of the first body first arm toward the direction away from the rotary shaft, the second connecting body connecting the first body arm to the second body 
Claim 14 is allowed as it is dependent upon allowed claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711